J-S23027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY JACOB BOND                         :
                                               :
                       Appellant               :   No. 237 MDA 2022

        Appeal from the Judgment of Sentence Entered January 4, 2022
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0001400-2020


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: OCTOBER 18, 2022

        Timothy Jacob Bond appeals the judgment of sentence following his

conviction for Driving Under the Influence of Alcohol or Controlled Substance

- Marijuana (“DUI”).1 He challenges the sufficiency of the evidence. We affirm.

        We have derived the following statement of facts from the evidence of

record, viewed in the light most favorable to the Commonwealth as verdict-

winner. Pennsylvania State Police Trooper Matthew Kile stopped Bond’s

vehicle in January 2020 for an expired registration. Trooper Kile observed

Bond to have “thick slurred speech.” Bond said that he had consumed alcohol

earlier in the evening.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. §3802(d)(1)(i).
J-S23027-22



      Trooper Kile conducted several field tests, all of which indicated that

Bond was impaired. Based upon the results of these tests, as well as his

trained observations, Trooper Kile believed that Bond was under the influence

of marijuana. He placed Bond under arrest and transferred him to a local

hospital. There, Bond submitted to a blood test, which showed that his blood

contained .64 ng/ml of active marijuana compounds.

      After a stipulated bench trial in November 2021, the trial court found

Bond guilty of the above referenced charge. Approximately two months later,

on January 4, 2022, the court sentenced him to six months of probation with

ten days of restrictive DUI conditions, all house arrest with electronic

monitoring. The instant timely appeal followed, and both the trial court and

Bond complied with Pa.R.A.P. 1925.

      Bond raises a single issue: “Whether the evidence was sufficient to

support a conviction under 75 § 3802 §§(d)(1)(i) DUI: Controlled Substance-

Schedule I when [Bond] had only the slight amount of 0.64 ng/ml of Delta-9

THC in his blood and no marijuana was found on [Bond’s] person or vehicle?”

Bond’s Br. at 4.

      Bond argues that the evidence was insufficient to convict him because

he only had a “miniscule” amount of marijuana in his blood. .Id. at 6. While

he admits that 75 Pa.C.S.A. § 3802 only requires evidence of any amount

whatsoever of a controlled substance, he points out that in 2016 the




                                     -2-
J-S23027-22



Pennsylvania legislature enacted the Medical Marijuana Act (“MMA”),2 which

allows individuals to consume medical marijuana. Thus, he posits that this

Court should consider his allegedly minimal consumption of marijuana

insufficient to support his conviction. However, he does admit he was not a

medical marijuana patient at the time of his arrest.

        When considering a sufficiency challenge, we determine whether, when

viewed in a light most favorable to the verdict winner, the evidence at trial

and all reasonable inferences therefrom are sufficient for the trier of fact to

find that each element of the crime charged is established beyond a

reasonable doubt. See Commonwealth v. Green, 204 A.3d 469, 484

(Pa.Super.     2019).    Our    review    of   such   a    claim    is   de   novo.   See

Commonwealth v. Hall, 199 A.3d 954, 960 (Pa.Super. 2018).

        Section 3802 of the DUI statute provides in relevant part:

        (d) Controlled substances. — An individual may not drive, operate
        or be in actual physical control of the movement of a vehicle under
        any of the following circumstances:

           (1) There is in the individual’s blood any amount of a:

           (i) Schedule I controlled substance, as defined in the . . .
           Controlled Substance, Drug, Device and Cosmetic Act
           [(CSA)];

75    Pa.C.S.A.    §    3802(d)(1)(i)     (emphasis       added).   According    to   the

unambiguous terms of this subsection, the Commonwealth does not have to



____________________________________________


2   35 P.S. §§ 10231.101 to 10231.2110.

                                           -3-
J-S23027-22



prove that there was any specific amount of a Schedule 1 drug in the driver’s

system. Commonwealth v. Griffith, 32 A.3d 1231, 1239 (Pa. 2011).

      In this case, Bond stipulated that a Schedule 1 controlled substance,

marijuana, was in his system while operating a vehicle. Thus, pursuant to the

statute, sufficient evidence supported Bond’s conviction. See 75 Pa.C.S.A. §

3802(d)(1)(i); Griffith, 32 A.3d at 1239; Commonwealth v. Jezzi, 208 A.3d

1105, 1114. Hence, we conclude that the trial court did not err by finding Bond

guilty of driving while under the influence of any amount of a controlled

substance. See Green, 204 A.3d at 484; Hall, 199 A.3d at 960. We have

nothing in the MMA that changes the prohibition on driving with any amount

of a Schedule 1 drug in one’s system, and Bond has not identified anything in

that Act that should have precluded his conviction. Bond’s lone argument on

appeal is utterly devoid of merit, and we affirm the trial court’s judgment of

sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2022




                                     -4-